Citation Nr: 0916997	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-05 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for lumbar paravertebral 
myositis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1979 to April 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board remanded this case in September 2006 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

A January 2007 VA examiner noted that the Veteran cannot work 
due to his service connected disabilities of lumbar myositis 
and left total knee replacement, potentially raising the 
issue of the Veteran's entitlement to a total disability 
rating based on individual unemployability (TDIU).  The 
record does not indicate that the RO has previously 
considered that issue.  Accordingly, the January 2007 VA 
examiner's findings regarding the Veteran's employability are 
REFERRED to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the Veteran's January 2007 VA examination for his back 
disability, the examiner made a number of findings that may 
render a schedular evaluation inadequate.  The examiner noted 
that the Veteran had severe spinal flare-ups every day, which 
would last up to 24 hours.  Precipitating factors included 
bending, walking, standing up in the morning from bed and 
sitting or standing for too long.  Additional impairment 
during these flare-ups was that the Veteran could not engage 
in any activity.  The examiner noted that the Veteran cannot 
work due to his lumbar myositis and left knee replacement.  
The examiner also found that there were significant effects 
on the Veteran's usual daily activities, preventing him from 
doing chores, shopping, exercise and sports and causing 
severe restrictions on his traveling and bathing.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that 'the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.'

There are indications in the Veteran's January 2007 VA 
examination report that his disability has caused marked 
interference with his employment - it indicates he cannot 
work.  The Board also notes that that the January 2007 
examiner noted daily severe flare-ups.  In addition, the 
examiner found that the severity of the disability prevents 
the Veteran from engaging in various activities of daily 
living, such as chores, shopping and exercise; and causes 
severe difficulty with traveling and bathing.  These findings 
appear to show exceptional limitation beyond that 
contemplated by the rating schedule criteria for spine 
disabilities, which are driven more by limitation of motion 
measurements and fully incapacitating episodes requiring bed 
rest.  

The Board believes that the above evidence is sufficient to 
require referral of the case to VA's Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b) (2008).

The Board notes that the Veteran should be provided the 
specific notice required under 38 U.S.C.A. §  5103(a) (West 
2002).  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
higher rating for his back disability, 
pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The notice letter 
must explain that evidence is required to 
demonstrate the worsening of the service-
connected condition and the effect of that 
worsening on the claimant's occupational 
and daily life, or to provide, at least in 
general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test result).  
The notice letter should also provide 
examples of the types of medical and lay 
evidence that the Veteran may submit that 
are relevant to establishing increased 
compensation.  The Veteran should then be 
afforded an appropriate period of time to 
respond.  The RO should attempt to obtain 
any additional evidence identified by the 
Veteran.

2.  Request up-to-date copies of the 
Veteran's VA treatment records, from 
September 2006 to the present.  Associate 
all records received with the claims file.

3.  After the requested development has 
been completed, the RO should refer the 
case to VA's Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service, for consideration of an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment due exclusively to the service-
connected disability under the provisions 
of 38 C.F.R. § 3.321(b).  

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




